1
2
3
4                                         JS-6
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRUCE LEE GIPSON,                        Case No. EDCV 19-474-R (KK)
11                               Petitioner,
12                        v.                   JUDGMENT
13    WEST VALLEY DETENTION
      CENTER,
14
                                 Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED without
20   prejudice.
21
22   Dated: September 25, 2019
                                          HONORABLE R. GARY KLAUSNER
23                                        United States District Judge
24
25
26
27
28
